                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


ROBERT McGUIRE                              )
                      Plaintiff,            )
                                            )
v.                                          )       JUDGMENT
                                            )
                                            )       No. 5:19-CV-25-FL
LORD CORPORATION                            )
               Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 27, 2020, and for the reasons set forth more specifically, defendant’s motion to dismiss is
GRANTED. Plaintiff’s complaint is DISMISSED with prejudice.

This Judgment Filed and Entered on April 27, 2020, and Copies To:
Elizabeth Vennum (via CM/ECF Notice of Electronic Filing)
Tory Ian Summey / Maureen M. Zyglis / Patricia T. Bartis (via CM/ECF Notice of Electronic
Filing)

April 27, 2020                       PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00025-FL Document 41 Filed 04/27/20 Page 1 of 1
